
	
		I
		112th CONGRESS
		1st Session
		H. R. 3045
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Canseco (for
			 himself and Mr. Garrett) introduced
			 the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committees on Education and the Workforce and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974, the Commodity Exchange Act, and the Securities Exchange Act of 1934 to
		  ensure that pension plans can use swaps to hedge risks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Retirement Income Protection Act of
			 2011.
		2.Clarification of
			 the definition of fiduciarySection 3(21) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1002(21)) is amended—
			(1)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraphs (B) and (C);
			(2)by adding at the
			 end the following subparagraph:
				
					(C)No
				person shall be a fiduciary with respect to a plan by reason of any service,
				act, or duty that such person is required to perform with respect to such plan
				by reason of section 4s(h) of the Commodity Exchange Act, section 15F(h) of the
				Securities Exchange Act of 1934, any rule, regulation, or standard prescribed
				pursuant to such sections, or any other Federal law, rule, or regulation.
					.
			3.Clarification of
			 the definition of special entity and removal of ERISA plans
			(a)Amendment to the
			 CEASection 4s(h)(2)(C) of the Commodity Exchange Act (7 U.S.C.
			 6s(h)(2)(C)) is amended—
				(1)by striking
			 For purposes and inserting (i) For purposes;
				(2)by striking clause
			 (iii) and redesignating clauses (i), (ii), (iv), and (v) as subclauses (I),
			 (II), (III) and (IV), respectively; and
				(3)by adding at the
			 end the following:.
					
						(ii)Such term shall not include any collective
				investment vehicle in which one or more special entities
				invest.
						.
				(b)Amendment to the
			 1934 ActSection 15F(h)(2)(C)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(h)(2)(C)) is
			 amended—
				(1)by striking
			 For purposes and inserting (i) For purposes;
				(2)by striking clause
			 (iii) and redesignating clauses (i), (ii), (iv), and (v) as subclauses (I),
			 (II), (III) and (IV), respectively; and
				(3)by adding at the
			 end the following:
					
						(ii)Such term shall not include any collective
				investment vehicle in which one or more special entities
				invest.
						.
				4.Conforming
			 amendments to counterparty requirements
			(a)Amendment to the
			 CEASection 4s(h)(5)(A)(i) of the Commodity Exchange Act (7
			 U.S.C. 6s(h)(5)(A)(i)) is amended—
				(1)by inserting
			 and after the semicolon in subclause (V); and
				(2)by striking
			 subclause (VII).
				(b)Amendment to the
			 1934 ActSection 15F(h)(5)(A)(i) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78o–10(h)(5)(A)(i)) is amended—
				(1)by inserting
			 and after the semicolon in subclause (V); and
				(2)by striking
			 subclause (VII).
				5.Clarification of
			 the definition of advisor
			(a)Amendment to the
			 CEASection 4s(h)(4) of the
			 Commodity Exchange Act (7 U.S.C. 6s(h)(4)) is amended—
				(1)in subparagraph (B), by adding at the end
			 the following: The duty of a swap dealer to act in the best interests of
			 a Special Entity shall not be construed to be a fiduciary standard under
			 Federal or State Law.; and
				(2)by adding at the
			 end the following:
					
						(D)Rule of
				constructionA swap dealer
				will not be treated as an advisor to a Special Entity if—
							(i)the Special Entity
				represents in writing that—
								(I)the Special Entity
				will not rely on recommendations provided by the swap dealer; and
								(II)the Special
				Entity will rely on advice from an independent representative as described in
				paragraph (5); and
								(ii)the swap dealer
				discloses to the Special Entity that it is not undertaking to act in the best
				interests of the Special Entity, as otherwise required by this paragraph.
							No swap dealer shall be considered
				to act as an advisor to a Special Entity solely by reason of providing
				information to an independent representative described in paragraph (5)(D) of a
				Special
				Entity..
				(b)Amendment to the
			 1934 ActSection 15F(h)(4)(B)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(h)(4)(B)) is
			 amended—
				(1)in subparagraph
			 (B), by adding at the end the following: The duty of a security-based
			 swap dealer to act in the best interests of a Special Entity shall not be
			 construed to be a fiduciary standard under Federal or State Law.;
			 and
				(2)by adding at the
			 end the following:
					
						(D)Rule of
				constructionA security-based
				swap dealer will not be treated as an advisor to a Special Entity if—
							(i)the Special Entity
				represents in writing that—
								(I)the Special Entity will not rely on
				recommendations provided by the security-based swap dealer; and
								(II)the Special
				Entity will rely on advice from an independent representative as described in
				paragraph (5); and
								(ii)the security-based swap dealer discloses to
				the Special Entity that it is not undertaking to act in the best interests of
				the Special Entity, as otherwise required by this paragraph.
							No security-based swap dealer
				shall be considered to act as an advisor to a Special Entity solely by reason
				of providing information to an independent representative described in
				paragraph (5)(D) of a Special
				Entity..
				6.Clarification of
			 the definition of independent representatives
			(a)Amendment to the
			 CEASection 4s(h)(5) of the
			 Commodity Exchange Act (7 U.S.C. 6s(h)(5)) is amended—
				(1)in subparagraph
			 (A)(ii) by striking ; and and inserting a period;
				(2)in subparagraph
			 (B), by striking the Commission and inserting The
			 Commission;
				(3)by adding at the
			 end the following subparagraphs:
					
						(C)A representative of a Special Entity will
				be considered to be independent of a swap dealer if—
							(i)the representative
				is not an associated person of the swap dealer within the meaning of section
				1a(4); and
							(ii)no more than 10
				percent of the gross revenues of the representative are derived from the swap
				dealer.
							(D)Each of the
				requirements of this paragraph shall be considered to be met if the Special
				Entity represents to the swap dealer that it is represented by—
							(i)an entity
				registered as an investment adviser under the Investment Advisers Act of
				1940;
							(ii)a commodity
				trading adviser as defined in section 1a(12);
							(iii)a municipal
				advisor as defined in section 15B(e)(4) of the Securities Exchange Act of 1934;
				or
							(iv)an advisor
				certified by the National Futures
				Association.
							.
				(b)Amendment to the
			 1934 ActSection 15F(h)(5) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(h)(5)) is amended by
			 adding at the end the following subparagraphs:
				
					(C)IndependenceA representative of a Special Entity will
				be considered to be independent of a security-based swap dealer if—
						(i)the representative
				is not an associated person of the security-based swap dealer within the
				meaning of section 1a(4) of the Commodity Exchange Act; and
						(ii)no more than 10
				percent of the gross revenues of the representative are derived from the
				security-based swap dealer.
						(D)Rule of
				constructionEach of the requirements of this paragraph shall be
				considered to be met if the Special Entity represents to the security-based
				swap dealer that it is represented by—
						(i)an
				entity registered as an investment adviser under the Investment Advisers Act of
				1940;
						(ii)a
				commodity trading adviser as defined in section 1a(12) of the Commodity
				Exchange Act;
						(iii)a municipal
				advisor as defined in section 15B(e)(4); or
						(iv)an advisor
				certified by the Financial Industry Regulatory
				Authority.
						.
			7.Amendment to the
			 definition of commodity trading advisorSection 1a(12)(B)(iii) of the Commodity
			 Exchange Act (7 U.S.C. 1a(12)(B)(iii)) is amended by striking or futures
			 commission merchant and inserting , futures commission merchant,
			 or swap dealer.
		8.Effective
			 date
			(a)In
			 generalThe amendments made
			 by sections 3 through 7 to the respective provisions of the Commodity Exchange
			 Act and the Securities Exchange Act of 1934 shall take effect as if included in
			 the sections of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 that added such respective provisions to such Acts.
			(b)ERISA
			 amendmentsThe amendment made
			 by section 2 of this Act shall take effect as if enacted on the date of
			 enactment of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act.
			
